Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This correspondence is responsive to the Amendment filed April 23, 2021. Claims 1-20 are pending in the case, with claims 1, 8 and 15 in independent form. 

Priority
This application claims the benefit of a prior-filed provisional application under 35 U.S.C. 119(e). Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive because the terminal disclaimer filed on April 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,725,619 was reviewed and was NOT accepted. Please also see below regarding Terminal Disclaimer Not Approved.

Terminal Disclaimer Not Approved
The terminal disclaimer filed on April 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,725,619 has been reviewed and is NOT accepted.

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 8-9, 11-13, 15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,619. Although the claims at issue are not identical, they are not patentably the claims only differ in scope, with the current claims being broader, and in minor variations in wording.

Regarding claim 1, the ‘619 Patent claims 1-20 recite:
A content access system (i.e., ‘619 Patent claim 1, col 25:43.), comprising: a non-transitory storage medium storing instructions (i.e., ‘619 Patent claim 1, col 25:43-44.); and a processing unit that executes the instructions to initiate presentation of a content navigation menu by (i.e., ‘619 Patent claim 1, col 25:45-46.): 
identifying a set of metadata tags that applies to a current situation of a content access device (i.e., ‘619 Patent claim 1, col 25:47-48.); 
using the set of metadata tags to ascertain applicable patterns in previous user behavior information generated by (i.e., ‘619 Patent claim 1, col 25:49-51.): 
counting first combinations of metadata tags that occur together and that conditional probability calculations indicate do not imply each other; and eliminating second combinations of the metadata tags that occur together and that the conditional probability calculations indicate imply each other (i.e., ‘619 Patent claim 1, col 25:51-58.); 
selecting a group of patterns from the applicable patterns (i.e., ‘619 Patent claim 1, col 25:59-60.); 
selecting content from available content for a user using the group of patterns; and (i.e., ranking available content for a user using the group of patterns; and presenting a primary menu element corresponding to a highest of the available content selecting (highest ranked) content from the (ranked) available content for a user using the group of patterns). 619 Patent claim 1, col 25:61-64.)
initiating presentation of a menu element corresponding to the content (i.e., presenting (initiating presentation of) a primary menu element corresponding to the highest of the available content. ‘619 Patent claim 1, col 25:63-col 26:2.). 
 
Regarding claim 2, which depends from claim 1 and recites:
wherein the processing unit (i.e., claim 1, col 25:43-46.) initiates switching from the content navigation menu to presentation of the content in response to selection of the menu element (i.e., switches (initiates switching) from the content navigation menu to present selected content in response to a content selection (selection of content menu element). ‘619 Patent claim 6, col 26:21-23, claim 1, col 25:63-col 26:2.).
  
Regarding claim 4, which depends from claim 1 and recites: 
wherein the group of patterns includes a single pattern (i.e., selecting a group of patterns (group of patterns includes group of one (single ) or more (multiple) patterns, one single pattern) from the applicable patterns (i.e., ‘619 Patent claim 1, col 25:59-60.).  

Regarding claim 5, which depends from claim 1 and recites: 
wherein the group of patterns includes multiple patterns (i.e., selecting a group of patterns (group of patterns includes group of one (single ) or more (multiple) patterns, one single pattern)  from the applicable patterns (i.e., ‘619 Patent claim 1, col 25:59-60.).  

Regarding claim 6, which depends from claim 1 and recites: 
wherein the processing unit is a component of the content access device (i.e., A content access device (system), comprising: a non-transitory storage medium storing instructions; and a processing unit (processing unit is a component of the content access device) that executes the instructions to present a content navigation menu. ‘619 Patent claim 1, col 25:43-45).

Regarding claim 8, the ‘619 Patent claims 1-20 recite:
A method for facilitating content navigation using a content access device (i.e., ‘619 Patent claim 8, col 26:33-34.), comprising: recording user behavior information regarding selections by a user and a situation of the content access device at a time of access by (i.e., ‘619 Patent claim 8, col 26:35-38.): flattening metadata into metadata tags (i.e., ‘619 Patent claim 8, col 26:39.); and generating patterns based on (i.e., ‘619 Patent claim 8, col 26:40.): counting first combinations of the metadata tags that occur together and that conditional probability calculations indicate do not imply each other; and eliminating second combinations of the metadata tags that occur together and that the conditional probability calculations indicate imply each other (i.e., ‘619 Patent claim 8, col 26:40-46.); identifying a set of metadata tags from the metadata tags that applies to a current situation of the content access device (i.e., ‘619 Patent claim 8, col ; using the set of metadata tags to ascertain applicable patterns of patterns in the user behavior information (i.e., ‘619 Patent claim 8, col 26:52-53.); selecting a group of patterns from the applicable patterns (i.e., ‘619 Patent claim 8, col 26:54.); and initiating presentation of a content access menu indicating content selected based on the group of patterns (i.e., ranking available content using the group of patterns; and presenting (initiating presentation) the content access menu indicating content selected based on the ranking (content selected based on the group of patterns used in the ranking) utilizing the content access device. ‘619 Patent claim 8, col 26:40-46.).  

Regarding claim 9, which depends from claim 8 and recites: 
wherein the current situation of the content access device includes at least one of a current time period, a date, a location, or a time of year (i.e., ‘619 Patent claim 9, col 26:59-61.).  

Regarding claim 11, which depends from claim 8 and recites: 
wherein the user behavior information indicates available content the user is most likely to access in context of the current situation of the content access device (i.e., wherein the user behavior information indicates an instance (available) of content the user is most likely to access in context of the current situation of the content access device. ‘619 Patent claim 11, col 27:1-4.). 

Regarding claim 12, which depends from claim 8 and recites: 
further comprising presenting an additional content access menu wherein the additional content access menu has a different arrangement than the content access menu (i.e., ‘619 Patent claim 12, col 27:5-9.).  .  

Regarding claim 13, which depends from claim 8 and recites: 
wherein presenting the content access menu is performed when the content access device begins operation (i.e., ‘619 Patent claim 13, col 27:10-12.).  

Regarding claim 15, the ‘619 Patent claims 1-20 recite:
 A content access system (i.e., ‘619 Patent claim 15, col 27:22.), comprising: a non-transitory storage medium storing instructions (i.e., ‘619 Patent claim 15, col 27:23.); and a processing unit that executes the instructions to (i.e., ‘619 Patent claim 15, col 27:24.):- 44 -TMO0061.USC1 identify a set of metadata tags that applies to a current situation of a content access device (i.e., ‘619 Patent claim 15, col 27:26-27.); use the set of metadata tags to ascertain applicable patterns in recorded user behavior information (i.e., ‘619 Patent claim 15, col 27:28-29.) generated by: counting first combinations of metadata tags that occur together and that conditional probability calculations indicate do not imply each other; and eliminating second combinations of the metadata tags that occur together and that the conditional probability calculations indicate imply each other (i.e., ‘619 Patent claim 15, col 28:1-7.); select a group of patterns from the applicable patterns (i.e., ‘619 Patent claim 15, col 28:8.); and initiating presentation of content selected based on the group of patterns (i.e., rank available content using the group of patterns; and present (initiating presentation) the content access menu indicating content selected based on the ranking (content selected based on the group of patterns used in the ranking). ‘619 Patent claim 15, col 28:9-11.).  

Regarding claim 16, which depends from claim 15 and recites: 
wherein the processing unit initiates the presentation of the content by initiating presentation of a content access menu that presents the content (i.e., rank available content using the group of patterns; and present (initiating presentation) the content access menu indicating content selected based on the ranking (by initiating presentation of a content access menu that presents the content selected based on the group of patterns used in the ranking). ‘619 Patent claim 15, col 28:9-11.). 

Regarding claim 17, which depends from claim 16 and recites: 
wherein: the content access menu includes a first portion and a second portion that is smaller than the first portion (i.e., wherein a first portion of the content access menu (content access menu includes a first portion) corresponding to a higher ranked content is larger than a second portion of the content access menu (content access menu includes a first portion and a second portion that is smaller than the first portion, and the content access menu presents the content in the ) corresponding to a lower ranked content. ‘619 Patent claim 16, col 28:12-15.); and the content access menu presents the content in the first portion (i.e., wherein a first portion of the content access menu corresponding to a higher ranked content (content access menu includes and presents the corresponding content in the first portion) is larger than a second portion of the content access menu corresponding to a lower ranked content. ‘619 Patent claim 16, col 28:12-15; claim 15, col 28:9-11; claim 1, col 25:61-64.).

Regarding claim 19, which depends from claim 16 and recites: 
wherein the processing unit presents additional content in response to a selection from the content access menu (i.e., wherein the processing unit presents an instance of content (additional content) in response to a selection from the content access menu. ‘619 Patent claim 19, col 28:23-25.).  

Regarding claim 20, which depends from claim 15 and recites: 
wherein the recorded user behavior information includes data regarding selections made by a user using a different content access device (i.e., wherein the recorded user behavior information includes data regarding content selected by the user (data regarding content selections made by a user) using a different content access device. ‘619 Patent claim 20, col 27:28-29.).  

Claims 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,619 in view of Official Notice. 

Regarding 3, which depends from claim 1 and recites: 
wherein the processing unit (i.e., claim 1, col 25:43-46): identifies an additional set of metadata tags that applies to the current situation of the content access device; uses the additional set of metadata tags to ascertain additional applicable patterns in the previous user behavior information; selects an additional group of patterns from the additional applicable patterns; selects additional content from the available content for the user using the additional group of patterns; and- 42 -TMO0061.USC1 initiates presentation of the additional content. 
As discussed above with respect to claim 1, the ‘619 Patent, claim 1 recites subject matter including the processing unit identifies a 
However, the Examiner takes official notice that repeating steps was notoriously well known by one of ordinary skill in the art before the effective filing date of the present application. The process recited by the ‘619 Patent claim 1 needs no alteration to be repeated. Simply repeating the process that identifies a set of metadata tags that applies to the current situation of the content access device; uses the set of metadata 
One of ordinary skill in the art before the effective filing date of the present application would have been motivated to repetitively apply the process that identifies a set of metadata tags that applies to the current situation of the content access device; uses the set of metadata tags to ascertain applicable patterns in the previous user behavior information; selects a group of patterns from the additional applicable patterns; selects content from the available content for the user using the additional group of patterns; and- 42 -TMO0061.USC1 initiates presentation of the content identifying of the ‘619 Patent, claim 1 in order to select and present additional content.  

Regarding claim 14, which depends from claim 8 and recites: 
further comprising: switching to a profile associated with an additional user; selecting a different group of patterns based on user behavior information of the additional user compared to the current situation of the content access device; and initiating presentation of an additional content access menu based on the different group of patterns. 
switching to a profile associated with an additional user); re-ranking the available content utilizing the content access device based on user behavior information of the additional user compared to the current situation of the content access device; and presenting an additional content access menu based on the re-ranking (initiating presentation of an additional content access menu based on re-ranking and user behavior information of the additional user compared to the current situation of the content access device) utilizing the content access device.  ‘619 Patent claim 14, col 27:13-21.  
As discussed above with respect to claim 8, the ‘619 Patent claims 1-20 recite A method for facilitating content navigation using a content access device, comprising: recording user behavior information regarding selection by a user of content using the content access device and a situation of the content access device at a time of access by: … generating patterns …; determining to present a content access menu using the content access device; identifying a set of metadata tags from the metadata tags that applies to a current situation of the content access device; using the set of metadata tags to ascertain applicable patterns of patterns in the user behavior information; selecting a group of patterns from the applicable patterns (selecting a ); ranking available content using the group of patterns; and presenting the content access menu indicating content selected based on the ranking utilizing the content access device.’619 Patent, claim 8, col 26:54-58, 33-53.

The ‘619 Patent claims 8 and 14 do not specifically recite repeating steps of claim 8 for selecting a “different” group of patterns based on user behavior information of the “additional” user compared to the current situation of the content access device. 
However, the Examiner takes official notice that repeating steps was notoriously well known by one of ordinary skill in the art before the effective filing date of the present application. The process recited by the ‘619 Patent claims 8 and 14 needs no alteration to be repeated. Simply repeating the process of claim 8 for recording user behavior information regarding selection by a user of content using the content access device and a situation of the content access device at a time of access by generating patterns, determining to present a content access menu using the content access device; identifying a set of metadata tags from the metadata tags that applies to a current situation of the content access device; using the set of metadata tags to ascertain applicable patterns of patterns in the user behavior information; selecting a group of patterns from the applicable patterns that are based on user behavior information of the user the current situation of the content access device; ranking available content using the group of patterns; and presenting the content access menu indicating content selected based on the ranking utilizing the content access device for the additional user additional user of claim 14, would be obvious to anyone of ordinary 
One of ordinary skill in the art before the effective filing date of the present application would have been motivated to repetitively apply the process for recording user behavior information regarding selection by a user of content using the content access device and a situation of the content access device at a time of access by generating patterns, determining to present a content access menu using the content access device; identifying a set of metadata tags from the metadata tags that applies to a current situation of the content access device; using the set of metadata tags to ascertain applicable patterns of patterns in the user behavior information; selecting a group of patterns from the applicable patterns that are based on user behavior information of the user the current situation of the content access device; ranking available content using the group of patterns; and presenting the content access menu indicating content selected based on the ranking utilizing the content access device of claim 8 for the additional user additional user of claim 14 in order to select and present different additional content for different additional users.  

Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,619 in view of Sekimoto et al. (Pub. No. US 2009/0019394 A1, published January 5, 2009) hereinafter Sekimoto. 

Regarding claim 7, which depends from claim 1 and recites: 
wherein the processing unit is a component of an electronic device that communicates with the content access device.  
The ‘619 Patent claim 1 recites A content access device, comprising: … a processing unit that executes the instructions to present a content navigation menu. ‘619 Patent claim 1, col 25:43-45. The ‘619 Thus, the ‘619 Patent claim 1 recites the content access device processing unit component. The ‘619 Patent claims 1-20 does not specifically recite an electronic device that communicates with the content access device.
However, Seimoto teaches in the field related to a user interface method, a display device, and a user interface system for providing a system function and a content which support user's life behavior and in particular, to a user interface, a display device, and a user interface system which enable a user to effectively select a system function and a content according to an attribute and a state of display devices arranged in various places. Sekimoto, paragraph 1. Sekimoto teaches that, A display unit displays such a menu that the user can easily select a content and a function with higher priority rank according to the menu content information. Sekimoto, Abstract. According to another aspect of the present invention, provided is a user interface method in a system which provides a content and a function to a user by using a server (connected to a network and ubiquitous client terminals in respective locations (an electronic device (server) that communicates with the content access device). The server includes a server operation unit, a verification unit, a server network unit, a server storage unit, and a clocking unit. The client terminal includes a client operation unit, a display unit, a client 
It would have been obvious to one of ordinary skill in the art to implement and content accessing device system recited by the ‘619 Patent claim 1 using the electronic device that communicates with the content access device of Sekimoto in order to provide content to a user. Sekimoto, Abstract, Fig 15, paragraphs 20, 21.

Regarding claim 18, which depends from claim 17 and recites: 
wherein the second portion includes a list of content descriptions.  
The ‘619 Patent claims 1-20 recites the second portion of the content access menu. ‘619 Patent claim 16, col 28:12-15. The ‘619 Patent claims 1-20 recites that the content access menu includes a list of content descriptions.  ‘619 Patent claim 18, col 28:21-22. Thus, the ‘619 Patent claims 1-20 recite the second portion of the content access menu and that the content access menu includes a list of content descriptions.  ‘619 Patent claim 16, col 28:12-15, claim 18, col 28:21-22. The ‘619 Patent claims 1-20 does not specifically recite the second portion of the content access menu includes a list of content descriptions.   
However, Sekimoto teaches that the content/function menu created is displayed on the display device 106 as shown in FIG. 13 (step 1121) (Figure 13 illustrates the second portion of the content access menu includes a list of content descriptions). Here, the center of the main menu or the center of the sub-menus of the main menu, i.e., the function menu portion having the highest priority is highlighted when displayed. In the example of FIG. 13, the "TV-news/weather" having the highest priority in the menu 
It would have been obvious to one of ordinary skill in the art to implement the method for facilitating content navigation using a content access device and providing the content access menu with a second portion and a list of content descriptions recited by the ‘619 Patent claims 1-20 to include providing the content access menu with the second portion including a list of content descriptions of Sekimoto in order to provide an ordered display of contents in a menu for helping the selection by the user. Sekimoto, Abstract, Fig 13, paragraphs 11, 122-125.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,619 in view of Nitz et al. (Pub. No. US 2014/0052680 A1, published February 20, 2014) hereinafter Nitz. 

Regarding claim 10, which depends from claim 8 and recites: 
wherein selecting the group of patterns further comprises: 
determining a first reliability score for a first pattern of the applicable patterns; determining a second reliability score for a second pattern of the applicable patterns; and including the first pattern in the group of patterns upon determining that the first reliability score exceeds the second reliability score.  
As discussed above with respect to claim 8, The ‘619 patent claims 1-20 recite “a method for facilitating content navigation … comprising: recording user behavior information regarding selection by a user … and a situation of the content access device at a time of access by… generating patterns based on … a current situation … to ascertain applicable patterns of patterns in the user behavior information; selecting a group of patterns from the applicable patterns; ranking … content using the group of patterns; and presenting the content access menu indicating content selected based on the ranking.” ‘619 Patent claim 8, col 26:33-58. 
Thus, the ‘619 Patent claims 1-20 recite selecting a group of patterns from the applicable patterns, including a pattern in the group of patterns. The ‘619 Patent claims 1-20 do not specifically recite determining a first reliability score for a first pattern of the applicable patterns, determining a second reliability score for a second pattern of the applicable patterns, and determining that the first reliability score exceeds the second reliability score.
However, Nitz teaches in the field related to methods and systems for providing information to users based on the current situation and user-specific context. Nitz, Abstract, paragraphs 1, 22. Nitz teaches that In some embodiments, a probabilistic and/or statistical model 138 includes data relating to the likelihood, probability, or degree of confidence or certainty with which inferences or determinations can be made by the inference engine 110, such as data relating to the likelihood that certain physical activities may occur on certain days or at certain times, the likelihood that some determining a (first, second, etc.) reliability score for a (first, second) pattern of the applicable patterns; determining a (first, second) reliability score for a (first, second) pattern of the applicable patterns). Nitz, Abstract, Fig 1, paragraphs 74, 76, 60-76, 96, 101-104, 111, 23, 25, 2-10. The model 138 may also include a model of statistical certainties or uncertainties relating to the various real-time inputs 116, the stored information 118, or the current situation and/or context determined by the inference engine 110. For instance, the model 138 may include data indicating a degree of certainty or confidence level (determining a (first, second) reliability score for a first pattern of the applicable patterns; determining a (first, second) reliability score for a (first, second) pattern of the applicable patterns) that a certain real-time input 116 or piece of stored information 118 has been accurately identified or classified, or that the current situation and/or context has been accurately determined by the inference engine 110. In general, aspects of the model 138 can be associated with the various templates 132, rules 134, and/or patterns 136, real-time inputs 116, and/or stored information 118. Nitz, Abstract, Fig 1, paragraphs 76, 74, 96, 101-104, 111, 60-76, 23, 25, 2-12.
The inference engine 110 enhances those determinations with a personalized understanding of the context that is relevant to the user's current situation (e.g., the particular information and/or circumstances that relate to the user's current situation). In cases where the user's current situation and/or context may be uncertain or the number of real-time inputs 116 and/or stored information 118 may be very large or diverse, the inference engine 110 uses the knowledge base 130 to determine which of the inputs determining that the (first, most relevant) reliability score exceeds the (second) reliability score). Thus, with the user's prior permission, the inference engine 110 can automatically resolve not only where the user is physically at a given moment in time, but also what the user may be doing or planning to do in relation to his or her current location, based on a variety of different real-time inputs and user-specific information. Nitz, Abstract, Fig 1, paragraphs 23, 25, 57, 60-76, 96, 101-104, 111.
It would have been obvious to implement the method and system for facilitating content navigation, including recording user behavior information regarding selection by a user, a situation of the content access device at a time of access, generating patterns based on a current situation to ascertain applicable patterns of patterns in the user behavior information, selecting a group of patterns from the applicable patterns, ranking content using the group of patterns and presenting the content access menu indicating content selected based on the ranking of the ‘619 Patent claims 1-20 to include using the feature for determining a first reliability score for a first pattern of the applicable patterns, determining a second reliability score for a second pattern of the applicable patterns and determining that the first reliability score exceeds the second reliability score of Nitz in order to provide information or services that could be important or useful to users in the current moment, when users may be busy and may not recognize the need for, or remember to request the information or services. Nitz, Abstract, paragraphs 1, 2-12. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             

/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144